DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-2 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

The following title is suggested: 

I.	Determination Device for Refrigerant Quality
II.	Device for Determining Regenerability of a Refrigerant

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11333381 B2 in view of Paige (US 5214931 A).

Cited patent claim 1 discloses all the limitations of instant claims 1 & 2 although not phrased identically. The only difference between claim claims 1 & 2 and cited patent above is that claim 1 of cited patent required the additional step of prohibiting the compressor from being driven when it is determined that the refrigerant is unregenerable. However, said step is known as an obvious variant of the prior art. See for example Paige (see Fig. 7; col. 15, L 45-46: when it is determined that the refrigerant is unregenerable, recovery and purification operations of the refrigerant are performed; and the compressor 44 is turned off). Accordingly, although the claims in the cited patent and those of instant invention are not identical, they are obvious variant of one another. 

Allowable Subject Matter
Claim 1-2 would be allowable if rewritten or amended to overcome the rejection under double patenting set forth in this Office action.

The following is an examiner's statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims.
The closest prior art of record, Paige (US 5214931 A), discloses all of the other limitations required by the claim. Illustratively, a determination device #10, Fig. 1 for a refrigerant circuit (circuit of Fig. 1) comprising a compressor #44 and a condenser #60 are connected (Fig. 1, and col. 3, L 60 to col. 4, L 2); and a controller #108 configured to receive signals from a sensor #P2 associated with the compressor (see col. 10, L 3-9. Note: sensor #P2 is associated with the compressor #44 since it measures the suction pressure of said compressor); determine, based on the received signals, whether an error has occurred with the system (col. 10, L 3-14: the recover mode has a pressure limit of 4 psia. When signal from sensor #P2 as read by the controller #108 falls below 4 psia, the recover mode is terminated. Thus, the value from sensor #P2 provides a clear indication that an error has occurred with the system [in the instant case, the error being the fact that the pressure is below the limit pressure; and the refrigeration cycle operation is the refrigerant recovery operation)); determine, upon determination that an error has occurred, whether a refrigerant in the refrigerant circuit is regenerable or not, based on the signals received from the sensor and the determined error (col. 10, L 3-14: upon the determination above, the controller #108 performs a refrigerant quality test named TOTALTEST. Also see col. 13, L 19-
31. TOTALTEST determines whether a refrigerant in the refrigerant circuit is regenerable). Paige does not disclose wherein the refrigeration circuit comprises an evaporator so as to form a loop that performs a refrigeration cycle operation, wherein the signal from the sensor is received while the refrigeration cycle operation is performed. This because the system of Paige is operated by coupling a recovery system to a main refrigeration circuit. Unlike the system of Paige, the instant claim requires the arrangement to determine the quality of the refrigerant within a close loop system that is being operated to provide heating and/or cooling; without an auxiliary recovery system. Accordingly, the claimed system is designed to operate in an entirely different manner that that of Paige. There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Paige to arrive at the claimed invention. In fact, any change to the structure of Paige will undoubtedly change its principle of operation, in which case a finding of obviousness would be precluded as per MPEP § 2143.01. For these reasons, the instant claims are patentable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763